Title: From Thomas Jefferson to Bernard Peyton, 1 August 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Aug. 1. 20.
Your favors of July 21. & 24. have been reciev’d, the latter covering 225.D. and I shall immediately draw on you in favor of A. Garrett for 300. or 325.D. before the reciept of yours of the 21s I had alreeady availed myself the first good opportunity of speaking to the President on what is the subject of it. it was impossible to reply more frankly or more favorably than he did as to his earnest dispositions on that subject towards you. I could not ask a promise certainly, but he said that it should be as I pleased. he added that acting with responsibility between candidates, it would be necessary to furnish him with the best grounds of justification by as strong recommendations as could be obtained, whenever either event should happen. these should be from the respectable merchants  the gentlemen of the best standing of the place, and particully your brother officers of the late war; to be obtained at the moment when either event happens, and in the mean time to be as silent as the grave as to your views. no removal will probably take place. revolutionary whiggism and services are a strong ground of tenure. affectionately yoursTh: Jefferson